Citation Nr: 0501480	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in Winston-Salem, 
North Carolina which denied service connection for prostate 
cancer, claimed as secondary to herbicide exposure.  The 
veteran initially requested a Board hearing, but by a 
statement dated in October 2004, he withdrew his hearing 
request.

There are other issues not currently in appellate status.  In 
rating decisions dated in April 2004, August 2004, and 
September 2004, the RO denied service connection for 
hepatitis and for arthritis of multiple joints, and denied an 
increase in a 10 percent rating for a back disability.  As 
the veteran has not appealed these decisions, the issues are 
not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2004). 


FINDINGS OF FACT

1.  During his active duty in the Navy, the veteran did not 
serve within Vietnam (rather, he had service on a deep-water 
vessel offshore of Vietnam), and he was not exposed to Agent 
Orange in service.  

2. Prostate cancer first diagnosed many years after service 
is not of service origin or related to any incident of 
service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, and a statement of the case 
dated September 2002.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding this claim, and 
the evidence, which has been received in this regard.  The 
appellant was also notified of the VCAA and what evidence VA 
would obtain in a letter dated in November 2001.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Relevant records have been obtained.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied with regard to the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran served on active duty in the Navy from February 
1972 to February 1975.  Records reflect that he served aboard 
the USS Oriskany, and that he was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal.

Service medical records are negative for prostate cancer.  On 
separation medical examination performed in February 1975, no 
abnormalities were noted with respect to the veteran's 
prostate.

VA medical records dated in April 1975 reflect that the 
veteran was treated for a fever.  On examination, his 
prostate was not enlarged, not nodular, and not tender.

The post service medical records are negative for prostate 
problems until 1999.  At an April 1999 VA Agent Orange 
examination, the veteran reported that he served on an 
aircraft carrier.  He was in Vietnam twice.  The first time 
was in September 1972 through April 1973 and November 1974 
through 1975.  He was a crash and salvage personnel. He was 
not aware of any herbicide exposures.  The examiner indicated 
that the veteran had high prostate-specific antigen (PSA) 
levels.  

Private medical records dated from July 1999 to December 1999 
reflect treatment for prostate cancer.

In October 2001, the veteran submitted a claim for service 
connection for prostate cancer.  He contended that he was 
exposed to herbicides during service in Vietnam. By a letter 
to the veteran dated in November 2001, the RO asked him to 
identify the ship he was on during service, and to specify 
the dates and locations where he went ashore in Vietnam.

By a statement dated in November 2001, the veteran said that 
he served on the USS Oriskany, an aircraft carrier.  He said 
that he worked on the flight deck and had crash and salvage 
duties.  

In a subsequent letter to the veteran dated in November 2001, 
the RO asked him to specify the dates on which he went ashore 
in Vietnam. By a statement dated in December 2001, the 
veteran replied, "I was on an aircraft carrier in Vietnam so 
there was no need for me to go ashore."  By a statement 
received in August 2002, the veteran contended that his 
prostate cancer was related to service and that he was 
exposed to Agent Orange while in Vietnam in the Gulf of 
Tonkin.

Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110. Service incurrence will be 
presumed for certain chronic diseases, including malignant 
tumors, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases, including prostate cancer that 
become manifest to a compensable degree at any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2004).  

For the purpose of this Agent Orange presumption of service 
connection, "service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  Service connection based on herbicide exposure may 
also be established with proof of actual direct causation, 
although such carries a very difficult burden of proof.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records are negative for prostate cancer, and 
the first post-service medical evidence of a diagnosis of 
prostate cancer is dated in 1999, more than 20 years after 
separation from service.  While the evidence demonstrates 
that the veteran currently has prostate cancer, there is no 
medical evidence linking such disease directly to service.  
The evidence shows prostate cancer was not present during 
service or for many years later, and there is no basis for 
direct service connection for the condition.

The veteran's primary contention is that his prostate cancer 
should be service connected under the lifetime Agent Orange 
presumption based on Vietnam service.  In a written 
statement, he contends that he should be presumed to have 
been exposed to Agent Orange by virtue of his service aboard 
a ship in the territorial waters off Vietnam.  He has stated 
that he served aboard an aircraft carrier during the Vietnam 
era, and had no need to go ashore.  In a VA examination, he 
stated that he could not recall any exposure to herbicide.  

Records reflect that he served in the Navy, aboard the USS 
Oriskany, and do not reflect that the conditions of his 
service involved duty or visitation in the Republic of 
Vietnam.  

In a precedent opinion, the VA General Counsel determined 
that for purposes of 38 U.S.C.A. § 101(29)(A), which defines 
the Vietnam era, service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  VAOPGCPREC 
27-97.  In the opinion, it was noted that the general 
definition of the Vietnam era in section 101(29) was meant to 
acknowledge the period during which United States personnel 
accompanied Vietnamese troops on combat missions within 
Vietnam.  The opinion contrasted this with the references to 
service "in the Republic of Vietnam" in 38 U.S.C.A. § 1116, 
which were included for a specific purpose relating to the 
use of herbicide agents in Vietnam.  The opinion went on to 
note the provisions of 38 C.F.R. § 3.307(a)(6)(iii), cited 
above.

The evidence does not show that any of the veteran's service 
involved actual visits within the country of Vietnam.  
Rather, he served on a deep-water ship off the coast of 
Vietnam, and thus the cited legal authority on presumptive 
service connection for Agent Orange diseases, including 
prostate cancer, does not apply to his case. Furthermore, 
there is no credible evidence that he was actually exposed to 
Agent Orange while offshore.  Consequently, service 
connection may not be granted under the Agent Orange 
provisions of the law.

The weight of the evidence establishes that the veteran's 
current prostate cancer began many years after service and 
was not caused by any incident of service.  The preponderance 
of the evidence is against the claim for service connection 
for prostate cancer.  Thus the benefit- of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for prostate cancer is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


